104 P.3d 584 (2004)
2004 OK 90
Andreana COLLEY, Petitioner,
v.
The Honorable David M. HARBOUR, Judge of the District Court of Oklahoma County, Oklahoma, Respondent.
No. 101328.
Supreme Court of Oklahoma.
November 29, 2004.

ORDER
¶ 1 Original jurisdiction is assumed. Let the writ of prohibition issue in Andreana Colley, Plaintiff v. Chad Burns, Defendant, Case No. CJ-2003-2518, whereby the Honorable David M. Harbour, District Court of Oklahoma County, is directed not to enforce the order of July 1, 2004, requiring the plaintiff to prepay the cost of a jury trial, pursuant to 28 O.S. § 152.1(7), when only the defendant demanded the jury trial.
¶ 2 We hold that in civil cases where litigants are entitled to a jury trial, the party demanding the jury trial is obligated to prepay the cost required in 28 O.S. § 152.1(7). See Barnes v. Smith, 1937 OK 26, 64 P.2d 1217, 1218 (the right to a civil jury trial may be exercised at the option of a party willing to bear the statutory expense).
¶ 3 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 29TH DAY OF NOVEMBER, 2004.
¶ 4 OPALA, V.C.J., LAVENDER, KAUGER, WINCHESTER, EDMONDSON, TAYLOR, COLBERT, JJ., concur.
¶ 5 HARGRAVE, J., disqualified.